Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 1 of 47 PageID 15950




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

     TROY SMITH, individually and on
     behalf of all others similarly
     situated, BRENDAN C. HANEY,
     individually and on behalf of all
     others similarly situated, and
     GERALD E. REED, IV, individually
     and on behalf of all others similarly
     situated,

           Plaintiffs,

     v.                                            Case No. 3:18-cv-1011-TJC-JRK

     COSTA DEL MAR, INC., a Florida
     corporation,

           Defendant.


                                       ORDER

           After several years of litigation and extensive negotiation, three class

     action cases 1 against Defendant Costa Del Mar, Inc. have culminated in the

     settlement that is now before the Court for final approval. Upon review of the

     materials provided by Class Counsel and objections, the Court must determine

     whether the settlement is fair, adequate, and reasonable.




           1 See Haney v. Costa Del Mar, Inc., No. 16-2017-CA-004794-XXXX-MA
     (Fla. 4th DCA); Smith v. Costa Del Mar, Inc., No. 3:18-cv-1011-TJC-JRK; Reed
     v. Costa Del Mar, Inc., No. 6:19-cv-1751-RBD-LRH.
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 2 of 47 PageID 15951




     I.    BACKGROUND

           A.    Settlement Terms

           Plaintiffs in the three lawsuits that have been resolved through this

     consolidated settlement allege that Costa charged unlawful fees and related

     upcharges for repairs to and purchase of Costa sunglasses. 2 (See Doc. 98-1). For

     the purposes of settlement only and under Federal Rules of Civil Procedure

     23(a) and 23(b)(3), the Court certified this litigation as a class action on behalf


           2 The first case, Haney v. Costa Del Mar, Inc., Case No. 16-2017-CA-
     004794-XXXX-MA, was filed on July 28, 2017 in the Duval County Circuit Court
     for the Fourth Judicial Circuit of Florida, alleging violations of the Florida
     Deceptive and Unfair Trade Practices Act (FDUTPA) and breach of warranty
     under the Magnuson-Moss Warranty Act (MMWA). (Doc. 91 at 8). The claims
     arose out of Costa’s promise that “if our sunglasses are damaged by accident,
     normal wear and tear, or misuse, we replace scratched lenses, frames, and other
     parts for a nominal fee,” when in reality, Haney contended, those fees were
     larger than nominal. Id.
            The second case, Reed v. Costa Del Mar, Inc., No. 6:19-cv-1751-RBD-LRH,
     was filed on April 3, 2019 in this district and was transferred from the
     Jacksonville Division to the Orlando Division. (Doc. 91 at 9). Reed alleged
     violations of FDUTPA from Costa’s “nominal fee” language and sought to certify
     a nationwide class, excluding the Florida citizens accounted for by the Haney
     action, arguing that Costa’s repair or replacement fees were beyond nominal.
     Id. Reed concerned only those customers whose sunglasses were repaired,
     whereas the Haney FDUTPA class involved all Florida consumers who bought
     Costa sunglasses, regardless of whether the sunglasses were ultimately
     repaired. Id.
           The third case, Smith v. Costa Del Mar, Inc., No. 3:18-cv-1011-TJC-JRK,
     was filed on August 20, 2018 in this Court. Id. at 10. Smith alleged that a
     “processing fee” for repairs to sunglasses under Costa’s unlimited “Lifetime
     Warranty” was a violation of MMWA requirements. Id. Smith sought to certify
     a nationwide class. Id. Extensive litigation had been conducted in all three cases
     by the time the parties reached a settlement, as discussed in more detail infra.


                                             2
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 3 of 47 PageID 15952




     of the following classes: (1) Florida Purchase Class, or all citizens of Florida who

     purchased Costa plano 3 sunglasses from July 28, 2013 to January 31, 2018; (2)

     Florida Repair Class, or all citizens of Florida who purchased Costa plano

     sunglasses before January 1, 2018, and were charged a fee by Costa from July

     28, 2012 through the date of the Court’s final Order, to repair or replace their

     sunglasses damaged by accident, normal wear and tear, or misuse; (3)

     Nationwide Repair Class, or all United States citizens, excluding Floridians,

     who purchased Costa plano sunglasses before January 1, 2018, and were

     charged a repair fee from April 3, 2015 through the date of the Court’s final

     Order, to repair or replace their Costa plano sunglasses damaged by accident,

     normal wear and tear, or misuse; and (4) Warranty Class, or all United States

     citizens who purchased non-prescription Costa sunglasses before January 1,

     2016, and paid a warranty fee to Costa for repair or replacement of their

     sunglasses damaged by a manufacturer’s defect from August 20, 2013 through

     the date of the Court’s Final Order. (Doc. 102 at 4). Class Counsel estimates

     that combined, the classes include 2.1 million claims. (Doc. 91 at 6).

           Costa has agreed to establish a settlement fund of $40 million (Doc. 98-1

     at 15). As contemplated by the settlement agreement, the fund is meant to

     compensate class members with Costa product vouchers, provide incentive


           3Costa “plano sunglasses” are Costa’s non-prescription, non-promotional
     sunglasses. (Doc. 98-1 at 2).


                                              3
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 4 of 47 PageID 15953




     awards to the three named Plaintiffs, pay Class Counsel for the approved

     attorneys’ fees, expenses, and costs, cover costs of the notice program and claims

     administration, and fulfill a possible cy pres payment. Id. Estimated voucher

     amounts range from $8.99 to $22.99 per claim, depending on the class to which

     a claimant belongs. (Doc. 135 at 5). Vouchers are non-personalized,

     transferrable, stackable, and expire in two years, with Costa covering

     associated shipping, handling, processing charges, and sales tax for class

     members, and vouchers may be redeemed for items on Costa’s website. (Doc.

     98-1 at 18, 56; see also Doc. 91 at 6). The settlement also sets forth injunctive

     relief; Costa has modified its product packaging and marketing materials to

     eliminate “nominal fee” and “Lifetime Warranty” language. Id. at 4, 16; see also

     Doc. 91 at 6–7. Additionally, as part of the agreement, Class Counsel agreed to

     make, and Costa agreed not to oppose, an application for an attorneys’ fees

     award of thirty percent of the settlement fund, approximately $12 million. Id.

     at 28. The settlement provides that “[a]ny reduction by the Court in the amount

     of Attorneys’ Fees, Costs, and Expenses to be awarded to Plaintiffs’ Class

     Counsel shall inure to the benefit of the Class.” Id. at 29.

           B.    Approval Process Procedural History

           The Court originally granted preliminary approval to the Amended and

     Restated Settlement Agreement (Doc. 98-1) on September 3, 2020. (Doc. 102).

     Before ruling on the motion for preliminary approval (Doc. 91), the Court sua


                                              4
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 5 of 47 PageID 15954




     sponte raised the issue of whether the settlement qualified as a coupon

     settlement under the Class Action Fairness Act (CAFA), 28 U.S.C. § 1712, and

     the parties provided additional briefing. (Docs. 97, 99). 4 The parties maintained

     that the settlement is not a coupon settlement and that, therefore, the

     mandates of CAFA do not apply. Id. Upon review of the parties’ submissions at

     the preliminary approval stage, the Court was satisfied that the settlement was

     not a coupon settlement. (Doc. 102 at 4 n.1). Additionally, the parties submitted

     a joint statement (Doc. 107) regarding the impact of Johnson v. NPAS Solutions,

     LLC, 975 F.3d 1244 (11th Cir. 2020) on this case. The Court then changed the

     deadline for the motion for attorneys’ fees to ensure adequate time for class

     members to object to the motion, as required by Johnson. (See Doc. 108).

           Following preliminary approval, the settlement administrator carried out

     the notice program. (See Docs. 111-1; 98-1 at 20–23). The settlement

     administrator sent a summary notice and long-form notice to all class members,

     sent CAFA notice to federal and state officials as identified in 28 U.S.C.

     § 1715(a), and established a website with comprehensive information about the

     settlement. Id. Email notice was sent to class members with email addresses,

     and postcards were sent to class members with only physical addresses. (Doc.



           4 The Court also held hearings on the motion for preliminary approval on
     July 17, 2020 and September 1, 2020, the records of which are incorporated by
     reference.


                                             5
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 6 of 47 PageID 15955




     111-1 at 4). Multiple attempts were made to contact class members in some

     cases, and all notices directed recipients to a website where they could access

     settlement information. Id. at 5. A paid online media plan was implemented for

     class members for whom the settlement administrator did not have data. Id.

     When the notice program was complete, the settlement administrator

     submitted a declaration stating that the notice and paid media plan reached at

     least seventy percent of potential class members. (Doc. 111-1 at 5). As of

     February 26, 2021, notices had been delivered via postcards or email to 939,400

     of the 939,479 class members to whom the settlement administrator sent

     notice—a ninety-nine and a half percent deliverable rate. Id. at 8.

           Currently pending in this case are: Class Counsel’s Unopposed Motion for

     Attorneys’ Fees and Expenses and Conditional Request for Incentive Awards to

     Class Representatives (Doc. 109); John W. Davis’s Objection to Proposed

     Settlement (Docs. 112, 113) and Objections to Evidence (Doc. 114); the Objection

     of Austin Valls (Docs. 115, 125); Mitchell George Miorelli’s Objection to Class

     Action Settlement (Doc. 117) and Motion to Strike or Exclude Declaration of

     Thomas Scott (Doc. 118); and Plaintiffs’ Motion for Final Approval of Class

     Action Settlement (Doc. 135). 5 Plaintiffs filed a Response to the Objections filed


           5 A Costa customer who resides in Emerald Isle, North Carolina also
     wrote a letter to the undersigned, and the Clerk was directed to file the letter
     as an objection to the settlement. (Doc. 105). In the letter, the customer says
     that he “had a perfect relationship with the company” but suggests that the

                                             6
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 7 of 47 PageID 15956




     by John W. Davis, Mitchell George Miorelli, and Austin Valls (Doc. 134) and a

     Response to the Objections to Evidence Filed by Objector Davis and the Motion

     to Strike Filed by Objector Miorelli (Doc. 137). Objector Valls filed a Response

     to Class Counsel’s Motion for Attorneys’ Fees and Expenses (Doc. 144). 6

           Other evidence before the Court includes the Declaration of Stefan

     Boedeker (Doc. 96-1); the Declaration of Cameron R. Azari, Esq. on

     Implementation of Settlement Notice Plan (Doc. 111); and supplemental

     documents (Doc. 133) in support of Class Counsel’s Motion for Attorneys’ Fees

     and Expenses, including the Second Supplemental Declaration of Peter

     Hargitai with timesheets for the Haney, Reed, and Smith actions (Doc. 131-1)

     and the Declaration of Barry Richard (Doc. 132-1). The Court held a final

     approval hearing on April 20, 2021, the record of which is incorporated by

     reference. (Doc. 146). Since that time, the parties have apprised the Court of




     attorneys’ fees, incentive awards, and small cash amounts to the class seem
     unfair. Id. The customer did not appear at the hearing.
           6  On April 12, 2021, Valls filed a Motion to Strike Class Counsel’s
     Supplemental Fee Motion in Violation of Rule 23(h); or Alternatively, Motion
     for Leave to File Response, with his proposed response attached (Doc. 141, 141-
     1). In the motion, Valls requested that the Court either strike several
     supplemental filings from Class Counsel (Docs. 131, 132, 133) regarding the
     motion for attorneys’ fees or, alternatively, provide Valls with leave to file a
     response in opposition to those filings. (See Doc. 141). Class Counsel filed a
     response expressing opposition to the motion to strike but no opposition to Valls
     filing a response. (Doc. 142). The Court declined to strike Class Counsel’s
     supplemental filings but allowed Valls to file the response. (Doc. 143).


                                            7
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 8 of 47 PageID 15957




     recent related case law by filing notices of supplemental authority. 7 (Docs. 148,

     149, 150).

           C.     Objections to the Settlement

           Federal Rule of Civil Procedure 23(e)(5)(A) affords class members who

     oppose the settlement the right to object. See In re Equifax Inc. Customer Data

     Sec. Breach Litig., 999 F.3d 1247, 1257 (11th Cir. 2021) (“Often times objectors

     play a beneficial role in opening a proposed settlement to scrutiny and

     identifying areas that need improvement.”) (quoting David F. Herr, Annotated

     Manual for Complex Litigation § 21.643 (4th ed. 2021)) (internal quotation

     marks omitted)). This settlement generated eight requests for exclusion and six

     objections, four of which were filed with the Court and were therefore

     procedurally valid. (Doc. 135 at 8). Three Objectors in particular—John W.

     Davis, Mitchell George Miorelli, and Austin Valls—filed lengthy objections and

     appeared at the final approval hearing.

           Objectors take issue with this settlement for numerous reasons. Objector

     Davis belongs to the Florida Purchase Class, the Florida Repair Class, and the




           7 Objector Miorelli filed a Local Rule 3.01(i) Notice of Supplemental
     Authority (Doc. 148) regarding Briseño v. Henderson, 998 F.3d 1014 (9th Cir.
     2021); Class Counsel filed Plaintiffs’ Notice of Supplemental Authority (Doc.
     149) regarding In re Equifax Inc. Customer Data Security Breach Litigation,
     999 F.3d 1247 (11th Cir. 2021); and Class Counsel filed Plaintiff’s Notice of
     Supplemental Authority (Doc. 150) regarding Fruitstone v. Spartan Race, Inc.,
     No. 20-cv-20836-BLOOM/Louis, 2021 WL 2012362 (S.D. Fla. May 20, 2021).

                                             8
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 9 of 47 PageID 15958




     Warranty Class. (Doc. 113 at 2). He is a class action attorney who frequently

     practices in the Eleventh Circuit but retained counsel to appear on his behalf

     at the final fairness hearing. Id. at 3. Davis avers that he does not intend to

     seek money for his personal efforts but reserves the right to seek attorneys’ fees

     if his objection “confers a substantial benefit on the class.” Id. at 5. He argues

     that this settlement is a coupon settlement and must therefore adhere to the

     mandates of CAFA, including a lodestar-based attorneys’ fees award without a

     multiplier. (Doc. 112 at 3–7). Davis maintains that the settlement protects

     Costa from significant liability and takes issue with the fact that vouchers

     expire after two years and can only be used for a subset of Costa’s merchandise.

     Id. at 2–3. Davis also claims that attorneys’ fees should be tied to the number

     of vouchers redeemed under CAFA, that the requested $10,000 service award

     for named Plaintiffs is improper, and that the settlement agreement provision

     limiting Objectors’ counsel from retaining fees is unenforceable as against

     public policy. Id. at 4, 7, 12, 25. Additionally, in his Objections to Evidence,

     Davis claims that Boedeker, who provided an affidavit regarding the value of

     injunctive relief, makes unwarranted assumptions leading to an extremely

     inflated estimate, 8 and that the testimony of Thomas E. Scott, a former judge,

     who provided an affidavit saying the settlement was reasonable, should be


           8Davis notes that Boedeker estimates the value of injunctive relief as
     between $47,618,189 and $58,210,558 for a two-year period. (Doc. 114 at 3).


                                             9
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 10 of 47 PageID 15959




      stricken because “his opinion is not the proper subject of expert testimony” and

      because he did not analyze the settlement as a coupon settlement. (Doc. 114 at

      4).

            Objector Valls is a Nationwide Repair Class member. Similar to Davis,

      Valls argues that this is a coupon settlement more about a “marketing

      campaign than a disgorgement of ill-gotten gains.” (Doc. 115 at 2). He believes

      more information is necessary before approval, including estimates of the

      vouchers’ redemptive value, redemption rates, and the real monetary value of

      vouchers. See id. He also argues that the provision of the agreement saying that

      Objectors’ counsel cannot recover fees should be void and that the cy pres should

      go to a charity aligned with the interests of the class and should cover all

      unexhausted funds instead of only $1 million. Id.

            Objector Miorelli argues many of the same points, including that the

      settlement is a coupon settlement, that the value of the settlement is far less

      than Class Counsel claims, that the requested attorneys’ fees violate CAFA and

      are excessive, and that the provision of the settlement barring fees for Objectors

      is unenforceable. (See Doc. 117). He also objects on the basis that the settlement

      is collusive under In re Bluetooth Headset Products Liability Litigation, 654

      F.3d 935 (9th Cir. 2011), that the cy pres award is inappropriate, and that the

      Court does not have enough information about Class Counsel’s purported costs.

      Id. Miorelli also submitted a Motion to Strike or Exclude the Declaration of


                                             10
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 11 of 47 PageID 15960




      Thomas Scott, in which he argues that Scott’s testimony includes impermissible

      legal conclusions, factual statements without foundation, and unreliable,

      unhelpful opinions. (Doc. 118). The Court has weighed these objections and

      analyzes them further infra.

            In the Motion for Final Approval, Plaintiffs discuss why the settlement is

      fair, adequate, and reasonable, maintain that the settlement is not a coupon

      settlement, and argue that even if it were a coupon settlement, the requested

      fees would still be reasonable based on a lodestar calculation and an appropriate

      multiplier. (Doc. 135 at 26). Plaintiffs chose to file a joint response to the

      objections of Davis, Valls, and Miorelli. (Doc. 134).

      II.   DISCUSSION

            A. Initial Findings

       i.    The Court may exercise jurisdiction and finally certifies the settlement
                        classes solely for purposes of settlement.

            The Court has jurisdiction over the subject matter of this action, and all

      matters relating to the settlement, as well as personal jurisdiction over

      Defendants and all settlement class members, including all Objectors, for

      purposes of the settlement. The Court finds that the settlement is the result of

      arms-length, non-collusive negotiations between experienced counsel, reached

      with the assistance of Terrence White, a reputable mediator. (See Docs. 135-1,




                                              11
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 12 of 47 PageID 15961




      109-2). The previously certified class 9 set forth below is now finally certified,

      solely for purposes of this settlement, pursuant to Federal Rule of Civil

      Procedure 23(a) and (b)(3):

            Florida Repair Class: All citizens of the State of Florida who: (i)
            purchased Costa plano sunglasses before January 1, 2018; and (ii)
            were charged a fee by Costa, from July 28, 2012, through February
            28, 2021, to repair or replace their Costa plano sunglasses damaged
            by accident, normal wear and tear, or misuse.

            Nationwide Repair Class: All citizens of the United States
            (excluding citizens of the State of Florida) who: (i) purchased Costa
            plano sunglasses before January 1, 2018, and (ii) were charged a
            repair fee by Costa, from April 3, 2015, through February 28, 2021,
            to repair or replace their Costa plano sunglasses damaged by
            accident, normal wear and tear, or misuse.

            Florida Purchase Class: All citizens of the State of Florida who
            purchased Costa plano sunglasses from July 28, 2013, to January
            31, 2018.

            Warranty Class: All citizens in the United States who: (i)
            purchased a pair of non-prescription Costa sunglasses prior to
            January 1, 2016; and (ii) paid Costa a warranty fee to repair or
            replace non-prescription sunglasses damaged by a manufacturer’s
            defect from August 20, 2013 through February 28, 2021.

      The Court finds that certification of these settlement classes solely for purposes

      of settlement is appropriate in that (a) the settlement classes are so numerous



            9  The parties elect to exclude from the class: “(1) Costa, any entity or
      division in which Costa has a controlling interest, and their legal
      representatives, officers, directors, assigns, and successors; (2) the judge(s) to
      whom Litigation is or has previously been assigned and each judge’s respective
      staff; (3) counsel for each of the Parties in this case; and (4) persons who timely
      and properly exclude themselves from the Class.” (Docs. 98-1, 135 at 9 n.8).


                                              12
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 13 of 47 PageID 15962




      that joinder of all members is impracticable; (b) there are questions of law and

      fact common to the settlement classes that predominate over any questions

      affecting only individual settlement class members; (c) the three named

      Plaintiffs’ claims are typical of the claims of their respective settlement classes;

      (d) Plaintiffs have fairly and adequately protected the interests of the

      settlement class and will continue to do so; (e) Class Counsel is adequate; and

      (f) a class action is the superior method for the fair and efficient adjudication of

      this controversy.

            Additionally, the Court affirms its determinations in the Preliminary

      Approval Order designating Troy Smith, Brendan C. Haney, and Gerald E.

      Reed, IV as representatives of the settlement classes and appointing Peter P.

      Hargitai of Holland & Knight, LLP, as settlement Class Counsel.

                           ii.    The notice program was proper.

            In the Preliminary Approval Order, the Court approved the proposed

      forms of notice to the settlement classes. (Doc. 102 at 6). 10 Notice was

      disseminated in accordance with the Preliminary Approval Order. Notice of a

      settlement must be reasonable, meaning that it must “fairly apprise the

      prospective members of the class of the terms of the proposed settlement and of


            10 At the Court’s request, before preliminary approval, the parties revised
      the Settlement Agreement to provide for direct payment of claims (as opposed
      to opt-in) to the Florida Repair Class, the Nationwide Repair Class, and the
      Warranty Class. (See Doc. 98 at 1).


                                              13
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 14 of 47 PageID 15963




      the options that are open to them in connection with the proceedings.” Wal-

      Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 114 (2d Cir. 2005) (quoting

      Weinberger v. Kendrick, 698 F.2d 61, 70 (2d Cir. 1982)) (internal quotation

      marks and brackets omitted). Federal Rule of Civil Procedure 23(c)(2)(B)

      requires that notice be “the best notice that is practicable under the

      circumstances.” Upon review of the notice materials (Docs. 98-4, 98-5, 98-6) and

      of Azari’s Declaration (Doc. 111-1) regarding the notice program, the Court is

      satisfied with the way in which the notice program was carried out. Class notice

      fully complied with Rule 23(c)(2)(B) and due process, constituted the best notice

      practicable under the circumstances, and was sufficient notice to all persons

      entitled to notice of the settlement of this lawsuit.

            B. Fairness Findings

            Under Federal Rule of Civil Procedure 23(e), class actions may be settled

      “only with the court’s approval,” and notice of the settlement must be given to

      all class members. Settlements are a “means of amicably resolving doubts and

      preventing lawsuits.” Miller v. Rep. Nat’l Life Ins. Co., 559 F.2d 426, 428 (5th

      Cir. 1977) (citation and quotation marks omitted). 11 Thus, they are “highly

      favored in the law and will be upheld whenever possible . . .” Id.; see also In re



            11All Fifth Circuit decisions issued before October 1, 1981 have been
      adopted as binding precedent in the Eleventh Circuit. Bonner v. City of
      Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                              14
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 15 of 47 PageID 15964




      Equifax, 999 F.3d at 1257. There is “an overriding public interest in favor of

      settlement, particularly in class actions that have the well-deserved reputation

      as being most complex.” Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298, 1314

      (S.D. Fla. 2005) (citation and quotation marks omitted). “In considering

      whether to approve a proposed class action settlement, the court must strike a

      balance between a rubber stamp approval and the detailed and thorough

      investigation that it would undertake if it were actually trying the case.”

      Radosti v. Envision EMI, LLC, 717 F. Supp. 2d 37, 50–51 (D.D.C. 2010)

      (internal quotation marks omitted).

            To be approved, a settlement must be “fair, reasonable, and adequate.”

      Fed. R. Civ. P. 23(e)(2). 12 Additionally, the Eleventh Circuit has instructed

      district courts to consider:


            12 To determine whether a class action settlement is “fair, reasonable,
      and adequate,” Federal Rule of Civil Procedure 23(e)(2) requires that courts
      consider whether:
            (A) the class representatives and class counsel have adequately
            represented the class;
            (B) the proposal was negotiated at arm’s length;
            (C) the relief provided for the class is adequate, taking into account:
                   (i) the costs, risks, and delay of trial and appeal; (ii) the
                   effectiveness of any proposed method of distributing relief to
                   the class, including the method of processing class-member
                   claims; (iii) the terms of any proposed award of attorney’s
                   fees, including timing of payment; and (iv) any agreement
                   required to be identified under Rule 23(e)(3); and
            (D) the proposal treats class members equitably relative to each
            other.


                                              15
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 16 of 47 PageID 15965




            (1) the likelihood of success at trial; (2) the range of possible
            recovery; (3) the point on or below the range of possible recovery at
            which a settlement is fair, adequate and reasonable; (4) the
            complexity, expense and duration of litigation; (5) the substance
            and amount of opposition to the settlement; and (6) the stage of
            proceedings at which the settlement was achieved.

      Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). In evaluating

      these factors, “[a]bsent fraud, collusion, or the like, the district court ‘should be

      hesitant to substitute its own judgment for that of counsel.’” Nelson v. Mead

      Johnson & Johnson Co., 484 F. App’x 429, 434 (11th Cir. 2012) (quoting Cotton

      v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)). The Court addresses each of the

      Bennett factors in turn.

                 i.    The likelihood of success at trial merits final approval.

            In assessing whether the likelihood of success at trial merits final

      approval, “the Court can limit its inquiry to determining whether the possible

      rewards of continued litigation with its risks and costs are outweighed by the

      benefits of the settlement.” Strube v. American Equity Inv. Life Ins. Co., 226

      F.R.D. 688, 697–98 (M.D. Fla. 2005) (internal quotations omitted); see also In

      re Domestic Air Transp., 148 F.R.D. 297, 314 (N.D. Ga. 1993) (noting that the

      Court should consider “the likelihood and extent of any recovery from the

      defendants absent . . . settlement.”).

            Given the cases’ duration and complexity, and the number of pending

      motions in this litigation at the time of settlement, whether Plaintiffs would



                                               16
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 17 of 47 PageID 15966




      have succeeded at trial in the three underlying cases is uncertain. Among other

      issues, Haney hinged on a novel interpretation of FDUTPA regarding whether

      a plaintiff must prove that the whole class was uniformly exposed to a deceptive

      promise; an unfavorable ruling would have reversed the trial court’s

      certification of the class, which was only an intermediary victory for Plaintiffs

      in the first place. (Doc. 135 at 15). The Reed lawsuit also involved significant

      disagreement about FDUTPA’s application—if any—to consumers outside

      Florida. Id. At the time of settlement, a motion for class certification, a Daubert

      motion, and cross-motions for summary judgment were all pending in this

      Court in Smith. Id. Depending on the outcome of those motions, the class could

      have received no recovery whatsoever. The parties also vehemently disagreed

      about damages under FDUTPA, each having engaged its own experts, and

      about Costa’s entitlement to charge consumers for incidental expenses. Costa’s

      robust challenges to class certification and to the substance of Plaintiffs’ claims,

      as well as the complexity of this litigation, posed substantial risks to the class.

      Additionally, Costa had already appealed class certification in Haney and would

      have likely appealed any adverse decisions in Reed or Smith, prolonging

      litigation, increasing expenses, and deferring any class benefit.

            Ultimately, Plaintiffs faced major obstacles to obtaining relief. “The Court

      is not called upon to determine whether the settlement reached by the parties

      is the best possible deal, nor whether class members will receive as much from


                                              17
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 18 of 47 PageID 15967




      a settlement as they might have recovered from victory at trial.” In re Checking

      Account Overdraft Litig., 830 F. Supp. 2d 1330, 1345 (S.D. Fla. 2011) (citation

      and internal quotation marks omitted). Weighing Plaintiffs’ chance of success

      at trial in the underlying cases against the benefits of the settlement leads the

      Court to conclude that the “certain, timely, and substantial relief” this

      settlement allows is fair under the circumstances. Tait v. BSH Home

      Appliances Corp., No. SACV100711DOCANX, 2015 WL 4537463, at *7 (C.D.

      Cal. July 27, 2015); see Bennett, 96 F.R.D. at 349–50.

         ii.      Given the range of possible recovery, the settlement is fair, adequate,
                                             and reasonable.

               “The second and third factors in the Eleventh Circuit’s Bennett analysis

      call for the Court to determine the possible range of recovery and then ascertain

      where within that range fair, adequate, and reasonable settlements lie.” Garst

      v. Franklin Life Ins. Co., No. 2:97-cv-74-ELC, 1999 U.S. Dist. LEXIS 22666, at

      *64 (N.D. Ala. June 25, 1999) (citation and internal quotation marks omitted).

      In making that determination, the Court is mindful that “the fact that a

      proposed settlement amounts to only a fraction of the potential recovery does

      not mean the settlement is unfair or inadequate . . .” Behrens v. Wometco

      Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988). Instead, a settlement is by

      its nature a compromise and should be appraised “in light of the attendant risks




                                               18
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 19 of 47 PageID 15968




      with litigation.” Thompson v. Metropolitan Life. Ins. Co., 216 F.R.D. 55, 64

      (S.D.N.Y. 2003).

            Here, the range of recovery at trial differed by class. For the Warranty

      Class, the maximum possible recovery was $11.95 plus tax, or the amount Costa

      allegedly improperly charged for warranty repairs; the settlement recovery for

      the Warranty Class is a tax-free product voucher worth $8.99 per claim, plus

      free shipping and handling. (Doc. 135 at 17–18). For the Florida Repair Class

      and the Nationwide Repair Class, the amount of possible recovery was

      uncertain because it depended on a jury determination of what constituted a

      “nominal fee.” For purposes of valuing injunctive relief, Plaintiffs’ expert Stefan

      Boedeker surveyed two hundred consumers about what they viewed as a

      “nominal fee,” and the average response was $25.45. (See Doc. 96-1 at 14). But

      that is only one estimate, and it is hard to know how a jury may have evaluated

      the issue. The Florida Repair Class and the Nationwide Repair Class receive

      vouchers of $22.99 through the settlement. Members of the Warranty Class, the

      Florida Repair Class, and the Nationwide Repair Class all receive vouchers

      without having to make a claim or take any affirmative action. (Doc. 135 at 19).

      Thus, $19.7 million in vouchers will automatically be distributed (though the

      amount of those vouchers that will be redeemed by class members remains to

      be seen). Id.




                                              19
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 20 of 47 PageID 15969




            Lastly, for the Florida Purchase Class, the damages theory was not based

      on sending in glasses for repair, but rather on a perceived price upcharge or

      “premium” based on Costa’s “nominal fee” repair promise. Plaintiffs state that

      their experts’ estimation of the premium’s value was incomplete at the time of

      settlement, but they remind the Court that Costa’s expert, Hillary Ellner,

      claimed “the vast majority of consumers do not consider a warranty policy as a

      major reason for their purchase of premium products (excluding consumer

      electronics).” (Doc. 135 at 19). Due to less contact information about the Florida

      Purchase Class, class members must submit a claim to receive the settlement,

      and Plaintiffs aver that $7.5 million in vouchers will be distributed to those who

      made direct claims (and are therefore likely to redeem the vouchers). (Doc. 135

      at 20). The Florida Purchase Class is provided with $12.00 vouchers through

      the settlement.

            According to the claims administrator, thirty one percent of class

      members are eligible for multiple product vouchers. (Doc. 135-2). Thus,

      Plaintiffs emphasize that members of the Florida Purchase Class may claim

      vouchers for each pair of sunglasses purchased, and proof of purchase is not

      required unless class members claim over five vouchers. (Doc. 135 at 19). The

      claims administrator reports that eighty-seven percent of Florida Purchase

      Class members will receive more than one voucher, and forty-eight percent will

      receive five or more vouchers. Id. For example, according to estimated voucher


                                             20
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 21 of 47 PageID 15970




      amounts and the Objectors’ declarations, Plaintiffs aver that Objector Valls

      stands to receive $100.95 in vouchers, and Objector Miorelli can expect $127.96

      in vouchers. Id. Though anecdotal, these facts lend credence to the idea that

      frequent Costa consumers will be likely to be able to purchase sunglasses or

      other substantial merchandise by stacking vouchers.

            The Court finds that this relief to class members is reasonable in light of

      the range of recovery. Also, “[u]nder Eleventh Circuit law, injunctive

      changes . . . represent a benefit to the class and should be considered when

      approving a class settlement.” Marty v. Anheuser-Busch Cos., LLC, No. 13-cv-

      23656, 2015 WL 6391185, at *2 (S.D. Fla. Oct. 22, 2015) (citing Poertner v.

      Gillette Co., 618 F. App’x 624, 629 (11th Cir. 2015)). Costa agreed to eliminate

      its “nominal fee” and “Lifetime Warranty” language from products and

      advertisements going forward as part of the settlement.

            Estimates for the value of injunctive relief range widely. For example,

      Class Counsel’s expert Stefan Boedeker used data from a survey completed by

      200 participants to determine (1) how much value consumers place on a

      “Lifetime Warranty” versus a “Limited Lifetime Warranty,” and (2) how

      consumers define and quantify the value of a “nominal” fee. (Doc. 96-1 at 8). 13



             The surveys were targeted at consumers who had previously purchased
            13

      Costa sunglasses. (Doc. 96-1 at 9). Boedeker concluded that “had Costa
      promoted a ‘Lifetime Warranty’ on future sales . . . it would have been able to
      command a 14.7% price premium” for sunglasses that were an average

                                             21
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 22 of 47 PageID 15971




      Boedeker concluded that the potential monetary value of injunctive relief is

      between $47,618,189 and $58,210,558 when projected out for a two-year period

      using Costa’s average annual sales data. Id. at 16. Boedeker focuses only on

      future losses (for a rather arbitrary two-year period) from the elimination of

      “Lifetime Warranty” and “nominal fee” language without considering past

      gains. His assessment is based on data from a relatively small sample size. The

      Court will not rely on this seemingly inflated and theoretical estimate for

      purposes of valuing injunctive relief.

            On the other hand, Costa’s Vice President and Controller Felicia Morrisey

      has said that the cost of replacing packaging and/or implementation of program




      purchase price of $229.30. Id. at 10–11. He then projected out two years using
      Costa’s annual average sales data to calculate his estimate of the total value of
      injunctive relief eliminating “Lifetime Warranty” language: $23,566,868. Id. at
      11.
             To determine the value of injunctive relief excluding “nominal fee”
      language, Boedeker relied on the analysis and testimony of Alexander Rey, a
      Certified Master Analyst of Financial Forensics, Certified Valuation Analyst,
      and Certified Fraud Examiner, who testified as an expert in the Haney case. Id.
      at 13. Rey determined the value of the nominal fee claim by calculating the
      average repair cost, subtracting a “nominal fee,” and multiplying by the
      probability that a repair would be needed. Id. Rey found that the average repair
      cost a customer would pay for a single repair was $75 using Costa’s historical
      repair data; Boedeker cross-checked and verified that analysis. Id. Rey did not
      opine on what constituted a “nominal fee.” Id. Boedeker found through survey
      data that consumers’ idea of a “nominal fee” ranges from $25.45 to $40.60. Id.
      at 14. Boedeker projected out two years using Costa’s annual average sales data
      to calculate the total value of injunctive relief dropping “nominal fee” language:
      $24,051,321 to $34,643,690. Id. at 15.


                                               22
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 23 of 47 PageID 15972




      changes costs $5 million at minimum for Costa. (Doc. 135-4 at 4). In his

      declaration supporting Class Counsel’s motion for final approval, Scott says

      that Boedeker “placed significant value on the injunctive relief secured” and

      reiterates Morrisey’s specific estimate that injunctive relief will cost Costa at

      least $5 million. (Doc. 109-1 at 13). The Court is satisfied that the injunctive

      relief is worth at least $5 million. This is another component of the settlement

      that increases its value and benefits consumers more broadly.

         iii.      This litigation has become exceedingly complex, expensive, and time-
                                                 intensive.

                For this factor, the Court considers “the vagaries of litigation and

      compare[s] the significance of immediate recovery by way of the compromise to

      the mere possibility of relief in the future, after protracted and expensive

      litigation.” Lipuma, 406 F. Supp. 2d at 1323 (internal quotation marks and

      citations omitted). This litigation had lasted for three years when the parties

      reached a settlement, and many substantive motions remained pending.

      Resolution by any means other than settlement would require a much greater

      time expenditure. “Complex litigation . . . ‘can occupy a court’s docket for years

      on end, depleting the resources of the parties and the taxpayers while rendering

      meaningful relief increasingly elusive.’” Woodward v. NOR-AM Chem. Co., No.

      Civ. 94–0780–CB–C, 1996 WL 1063670, at *21 (S.D. Ala. 1996) (quoting In re

      U.S. Oil & Gas Litig., 967 F.2d 489, 493 (11th Cir. 1992)). Settlement, however,



                                               23
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 24 of 47 PageID 15973




      “alleviate[s] the need for judicial exploration of these complex subjects,

      reduce[s] litigation cost, and eliminate[s] the significant risk that individual

      claimants might recover nothing.” Id. Class Counsel has expended over 6,000

      hours across the Haney, Reed, and Smith actions, and Costa’s counsel devoted

      over 15,000 hours to the defense. (Docs. 109-2, 135 at 20–21). Extraordinary

      time and labor were expended to resolve these cases.

              The settlement enables the parties to avert additional years of expensive

      litigation and enables class members to receive immediate, tangible relief.

      Thus, like the court in Lipuma, the Court concludes that “[w]ith the

      uncertainties inherent in pursuing a trial and appeal of this case, combined

      with the delays and complexities presented by the nature of the case, the

      benefits of a resolution by way of settlement are apparent.” 406 F. Supp. 2d at

      1324.

          iv.     Though Objectors took issue with the settlement, on balance, the
                        settlement is fair, adequate, and reasonable.

              The Court considers “the reaction of the class, as well as the reaction of

      the various state attorney generals and regulators, to the proposed settlement

      to be an important indicator as to its reasonableness and fairness.” Braynen v.

      Nationstar Mortg., LLC, No. 14-cv-20726, 2015 WL 6872519, at *6 (S.D. Fla.

      Nov. 9, 2015) (quoting Hall v. Bank of Am., N.A., No. 12-22700, 2014 WL

      7184039, at *5 (S.D. Fla. Dec. 17, 2014)). “[A] low number of objections suggests



                                              24
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 25 of 47 PageID 15974




      that the settlement is reasonable, while a high number of objections would

      provide a basis for finding that the settlement was unreasonable.” Id. (quoting

      Saccoccio v. JPMorgan Chase Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014)).

      There were six total objections, three of which were extensive, out of 939,400

      delivered notices. There were no objections from the United States Attorney

      General or from any state attorney general. Objectors constitute an exceedingly

      low percentage of the overall class such that, holistically, the reaction of the

      class weighs in favor of settlement. See Hall, 2014 WL 7184039, at *5 (finding

      “overwhelming support for the settlement and evidence of its reasonableness

      and fairness” where class members who objected comprised less than .0016

      percent of the class and no state attorneys general or regulators submitted

      objections); Hamilton v. SunTrust Mortg. Inc., No. 13-60749, 2014 WL 5419507,

      at *4 (S.D. Fla. Oct. 24, 2014) (finding that there was support for a settlement

      where no state attorneys general or regulators objected and when only one

      married couple, or .003% of the class, objected). But the Court also examines

      the merits of the objections.

            Plaintiffs devote much of their written response to objections to

      contending that the three main Objectors “have made a practice of throwing a

      wrench into class action settlements and thereby delaying class member

      benefits, all in an effort to extort a payoff.” (Doc. 134 at 2). Plaintiffs are not

      wrong. All three Objectors or their counsel have a history as “‘serial’ objectors.”


                                              25
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 26 of 47 PageID 15975




      See, e.g., Chambers v. Whirlpool Corp., 214 F. Supp. 3d 877, 890 (C.D. Cal.

      2016) (affirmed in part, vacated in part, and remanded on other grounds in

      Chambers v. Whirlpool Corp., 980 F.3d 645 (9th Cir. 2020)); see also, e.g.,

      Zepeda v. PayPal, Inc., No. C 10-2500 SBA, 2017 WL 1113293, at *9, *16, *22

      (N.D. Cal. Mar. 24, 2017) (labeling Miorelli a “professional objector,” overruling

      objections, and approving settlement); Muransky v. Godiva Chocolatier, Inc.,

      No. 15-60716-CIV, 2016 WL 11601079, at *3 (S.D. Fla. Sept. 16, 2016) (“Plaintiff

      aptly characterizes . . . Mr. Isaacson and Mr. Davis as ‘professional objectors’

      who threaten to delay resolution of class action cases unless they receive extra

      compensation.”); Doc. 134 at 3–4, n.5 (citing at least five cases criticizing

      Bandas, the founder of the firm that represents Valls, as a self-interested serial

      objector). The Court remains cognizant of that history but nevertheless takes

      seriously its duty to ensure a fair settlement for class members and has

      extensively reviewed the Objectors’ myriad arguments.

              Ultimately, the Court finds that the Costa product vouchers are not

      coupons but understands that determining whether a settlement constitutes a

      coupon settlement under CAFA is a fact-specific inquiry, and this settlement

      presents a close call. Because that topic bears heavily on the issue of attorneys’

      fees, it is discussed at length infra, and other aspects of objections are discussed

      here.




                                              26
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 27 of 47 PageID 15976




            All Objectors argue that the provision of the settlement agreement that

      prohibits Objectors from receiving attorneys’ fees is invalid. Section IX.C states:

      “[T]he Parties hereto agree that a Class Member who objects to the settlement

      shall not be entitled to recovery of all or any portion of Attorneys’ Fees, Costs

      and Expenses, and that the equitable common-fund doctrine does not apply to

      this settlement.” (Doc. 98-1 at 28). The Court strikes that provision of the

      settlement agreement as against public policy, to ensure that objectors are not

      chilled from bringing forth reasonable objections. Objectors also contend that

      more information is needed before approval. While more extensive financial

      information concerning redemption rates, actual value of vouchers, etc., may be

      useful, it is not required, and the Court is satisfied with the comprehensive

      estimates that have been provided by Plaintiffs. Those estimates include

      voucher amounts for each of the classes, the rate of return for those class

      members who had to opt in, the rate of notice delivery for all classes, and

      estimates of the value of injunctive relief. There is no reason to further delay

      resolution. As to the “kill switch” provision, the parties have agreed that they

      will not disavow the settlement if it is determined to be a coupon settlement. In

      fact, they try to persuade the Court that even if this is a coupon settlement, its

      terms and attorneys’ fees are fair under CAFA.

            Objectors also take issue with the possible cy pres award contemplated

      by the parties. The settlement agreement provides that a cy pres payment:


                                              27
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 28 of 47 PageID 15977




            [M]eans payment(s) to one or more charitable organizations
            determined by Costa consisting of either (i) the remaining amount
            of the Settlement Fund after satisfaction of any approved and valid
            Claims, and the payment of approved Attorneys’ Fees, Costs and
            Expenses, Incentive Awards, and costs of class administration and
            notice; or (ii) One Million and no/100 Dollars ($1,000,000),
            whichever amount is less.

      (Doc. 98-1 at 9–10). At the final approval hearing, counsel for Objector Miorelli

      said the cy pres award “is given if there’s unredeemed coupons, which seems

      highly likely in this case.” (Doc. 146 at 42:24–43:1). He emphasized that the cy

      pres recipient is undefined and that the amount could be given to the class

      through increased vouchers. Id. at 43:9–16, 44:5–9.

            Cy pres awards are to be “as close as possible” to awards to the class, and

      they are often given to a defined organization when compensation to all class

      members is impossible or infeasible. See, e.g., Martinez v. FMS, Inc., No. 3:07-

      cv-1157-MMH-MCR, 2009 WL 10670235, at *2 (M.D. Fla. Apr. 24, 2009) (“Any

      unclaimed amounts of the Settlement Fund will be distributed as a cy pres

      award to Jacksonville Area Legal Aid, Inc.”). The parties negotiated a cy pres

      award capped at $1 million. That amount is a small portion of the overall

      settlement. The Court does not void the cy pres portion of the settlement

      agreement but will require Court approval of any cy pres award. 14


            14For coupon settlements, CAFA allows the Court to “require that a
      proposed settlement agreement provide for the distribution of a portion of the
      value of unclaimed coupons to 1 or more charitable or governmental
      organizations, as agreed to by the parties,” but that amount may not be used to

                                             28
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 29 of 47 PageID 15978




            Finally, Objectors underscore three potential signs of collusion: (1) when

      Class Counsel receives a “disproportionate distribution of the settlement” or

      “when the class receives no monetary distribution but class counsel are amply

      rewarded;” (2) a “clear sailing” provision that provides for payment of attorneys’

      fees apart from class funds, “which carries the potential of enabling a defendant

      to pay class counsel excessive fees and costs in exchange for counsel accepting

      an unfair settlement on behalf of the class;” and (3) when fees not awarded

      revert to defendants instead of to the class. Bluetooth, 654 F.3d at 947 (internal

      quotations and citations omitted). Attorneys’ fees are analyzed more in depth

      infra, but crucially, fees not awarded to Class Counsel inure to the benefit of

      the class according to the settlement’s terms. (Doc. 98-1 at 29). At the final

      fairness hearing, Class Counsel again emphasized that if the Court saw fit to

      cut attorneys’ fees, that money would go to class members. Regardless of the

      “clear sailing” provision of the settlement agreement, the Court is reviewing the

      attorneys’ fees request for reasonableness. Upon consideration and following

      the final fairness hearing, the Court is convinced that the settlement is non-

      collusive and was negotiated at arms-length. While objections are to be taken

      seriously, after close scrutiny, the objections here do not merit disapproval. The




      calculate attorneys’ fees under CAFA. 28 U.S.C. § 1712(e).


                                             29
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 30 of 47 PageID 15979




      reaction of the class more broadly also shows that the settlement is fair,

      reasonable, and adequate.

        v.     The settlement was achieved relatively late in the litigation process,
                                which supports approval.

             The Court considers “the degree of case development that class counsel

      have accomplished prior to settlement” to determine whether “counsel had an

      adequate appreciation of the merits of the case before negotiating.” In re Gen.

      Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 813 (3d

      Cir. 1995). Here, before reaching a settlement, the parties conducted numerous

      depositions, consulted with experts, engaged in discovery, drafted motions,

      mediated, and participated in a three-day evidentiary hearing on class

      certification. By the time the parties agreed upon a resolution in February 2020,

      Class Counsel “had access to sufficient information to adequately evaluate the

      merits of the case[s] and weigh the benefits of settlement against further

      litigation.” Wilson v. EverBank, No. 14-CIV-22264, 2016 WL 457011, at *7 (S.D.

      Fla. Feb. 3, 2016) (quoting Lipuma, 406 F. Supp. 2d at 1324). Thus, the Court

      is satisfied that Class Counsel was able to negotiate and enter a settlement with

      significant knowledge of Plaintiffs’ ultimate chance of success, which weighs in

      favor of settlement.

             In sum, close analysis of each of the Bennett factors supports approval of

      the settlement under Rule 23.



                                             30
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 31 of 47 PageID 15980




            C. Attorneys’ Fees and Costs

            Attorneys’ fees are a critical component of class action settlement

      agreements and require court approval. See Fed. R. Civ. P. 23(e)(2)(C)(iii);

      23(h). Generally, courts use one of two methods to award reasonable attorneys’

      fees: the lodestar method or the percentage method. Under the lodestar method,

      “courts determine attorney’s fees based on the product of the reasonable hours

      spent on the case and a reasonable hourly rate[,]” and “[t]he product is known

      as the lodestar.” In re Home Depot Inc., 931 F.3d 1065, 1076 (11th Cir. 2019).

      At times, courts may apply a multiplier of the lodestar, increasing counsel’s

      award. Id. Under the percentage method, “courts award counsel a percentage of

      the class benefit” or common fund. Id. In the Eleventh Circuit, the “benchmark

      range” or typical award is between twenty and thirty percent. See, e.g., id. When

      applying the percentage method, district courts consider the Johnson factors to

      determine whether the fees request is reasonable. Johnson v. Georgia Highway

      Express, Inc., 488 F.2d 714 (5th Cir. 1974). In Camden I Condominium

      Association, Inc. v. Dunkle, 946 F.2d 768, 774 (11th Cir. 1991), the Eleventh

      Circuit clarified that the percentage approach should be used in common fund

      cases, while the lodestar approach should be used for statutory fee-shifting

      awards.

            CAFA provides the following directives for attorneys’ fees awards in

      coupon settlements:


                                             31
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 32 of 47 PageID 15981




            (a) CONTINGENT FEES IN COUPON SETTLEMENTS.—If a proposed
            settlement in a class action provides for a recovery of coupons to a
            class member, the portion of any attorney’s fee award to class
            counsel that is attributable to the award of the coupons shall be
            based on the value to class members of the coupons that are
            redeemed.

            (b) OTHER ATTORNEY’S FEE AWARDS IN COUPON SETTLEMENTS.—

            (1) IN GENERAL.—If a proposed settlement in a class action provides
            for a recovery of coupons to class members, and a portion of the
            recovery of the coupons is not used to determine the attorney’s fee
            to be paid to class counsel, any attorney’s fee award shall be based
            upon the amount of time class counsel reasonably expended
            working on the action.

            (2) COURT APPROVAL.—Any attorney’s fee under this subsection
            shall be subject to approval by the court and shall include an
            appropriate attorney’s fee, if any, for obtaining equitable relief,
            including an injunction, if applicable. Nothing in this subsection
            shall be construed to prohibit application of a lodestar with a
            multiplier method of determining attorney’s fees.

      28 U.S.C. § 1712(a), (b)(1), (b)(2). However, if a settlement includes both

      coupons to class members and equitable relief such as injunctive relief, then:

            (c) ATTORNEY’S FEE AWARDS CALCULATED ON A MIXED BASIS IN
            COUPON SETTLEMENTS.— . . . .

            (1) that portion of the attorney’s fee to be paid to class counsel that
            is based upon a portion of the recovery of the coupons shall be
            calculated in accordance with subsection (a); and

            (2) that portion of the attorney’s fee to be paid to class counsel that
            is not based upon a portion of the recovery of the coupons shall be
            calculated in accordance with subsection (b).

      28 U.S.C. § 1712(c)(1), (c)(2). Class Counsel recognizes these requirements with

      its request of “a ruling awarding attorneys’ fees under Camden I’s percentage-


                                              32
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 33 of 47 PageID 15982




      of-the-benefit approach for non-coupon settlements, but alternatively ruling

      that, even if the settlement was a ‘coupon’ settlement under CAFA, the fees

      awarded would be reasonable and justified under 28 U.S.C. § 1712(b) and (c),

      the lodestar-with-multiplier approach.” (Doc. 135 at 27).

            In the wake of CAFA, courts analyzing potential “coupon” class action

      settlements have acknowledged that the statute is unclear. See, e.g., Linneman

      v. Vita-Mix Corp., 970 F.3d 621, 625 (6th Cir. 2020) (collecting cases and

      concluding “[a]s several of our sister circuits have noted, this statute is not a

      model of draftsmanship.”); In re: Lumber Liquidators Chinese-Manufactured

      Flooring Prod. Mktg., Sales Pracs. & Prod. Liab. Litig., 952 F.3d 471, 488 (4th

      Cir. 2020) (“CAFA’s coupon settlement provisions governing attorney’s fees,

      codified at 28 U.S.C. § 1712(a)–(c), have been universally criticized as badly

      drafted.”) (internal quotation marks omitted); Galloway v. Kansas City

      Landsmen, LLC, 833 F.3d 969, 973 (8th Cir. 2016) (“Nearly every federal court

      to consider § 1712 has agreed . . . [t]his is a badly drafted statute.”) (internal

      quotation marks omitted). The statute does not define “coupon,” so district

      courts must look to legislative history and subsequent case law to discern its

      meaning. See, e.g., Fruitstone, 2021 WL 2012362, at *5.

            Congress passed CAFA in 2005 “primarily to curb perceived abuses of the

      class action device. One such perceived abuse is the coupon settlement, where

      defendants pay aggrieved class members in coupons or vouchers but pay class


                                             33
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 34 of 47 PageID 15983




      counsel in cash.” Dardarian v. OfficeMax N. Am., Inc., No. 11-CV-00947-YGR,

      2014 WL 7463317, at *2 (N.D. Cal. Dec. 30, 2014) (quoting In re HP Inkjet

      Printer Litig., 716 F.3d 1173, 1177 (9th Cir. 2013) (internal citations omitted)).

      Congress was particularly concerned about “settlements under which class

      members receive nothing but essentially valueless coupons, while the class

      counsel receive substantial attorneys’ fees.” S. Rep. No. 109-14, at 30 (2005).

      Critically, “[t]he committee wish[ed] to make clear that it [did] not intend to

      forbid all non-cash settlements. Such settlements may be appropriate where

      they provide real benefits to consumer class members (e.g., where coupons

      entitle class members to receive something of actual value free of charge) or

      where the claims being resolved appear to be of marginal merit.” Id. at 31.

            While the Eleventh Circuit has not yet provided guidance on the meaning

      of coupon settlements, other federal courts of appeal and district courts within

      the Eleventh Circuit have discussed factors that may indicate a coupon

      settlement. In the Ninth Circuit, factors pointing to a coupon settlement include

      when the settlement gives class members little to no value, when class members

      must spend their own money to take advantage of vouchers, when vouchers may

      be used only for a few items or partial items, and when vouchers expire in a

      short period and are not freely transferrable. See In re Online DVD-Rental

      Antitrust Litig., 779 F.3d 934, 951 (9th Cir. 2015) (finding that $12 Walmart

      gift cards were not coupons under CAFA and collecting cases to show that


                                             34
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 35 of 47 PageID 15984




      “[d]istrict courts that have considered the issue have not classified gift cards as

      coupon settlements falling under CAFA.”); see also Johnson v. Ashley Furniture

      Indus., Inc., No. 13-cv-2445 BTM(DHB), 2016 WL 866957, at *4 (S.D. Cal. Mar.

      7, 2016) (finding that $25 Ashley Furniture vouchers were not coupons when

      “[c]lass members [did] not have to buy more expensive items to redeem their

      vouchers.”); Chaikin v. Lululemon USA Inc., No. 3:12-cv-02481-GPC-MDD,

      2014 WL 1245461, at *3 (S.D. Cal. 2014) (finding that $25 Lululemon vouchers

      were not coupons under CAFA when “[r]edemption of the credit vouchers []

      require[d] no additional purchase” and vouchers were valid for six months); see

      also Reibstein v. Rite Aid Corp., 761 F. Supp. 2d 241, 255–56 (E.D. Pa. 2011)

      (finding that Rite Aid gift cards were not coupons under CAFA when they “ha[d]

      actual cash value, [were] to be mailed to a class of (mostly) regular customers,

      ha[d] no expiration date, [were] freely transferrable, and [could] be used for

      literally thousands of products for which ordinary consumers, including class

      members, have need.”). Other courts have agreed that when class members

      need not spend their own money to use a reward, that weighs against the

      reward being a coupon settlement. See, e.g., Date v. Sony Elecs., Inc., No. 07-

      15474, 2013 WL 3945981, at *8 (E.D. Mich. July 31, 2013) (“Unlike a ‘coupon,’

      the $60 gift card can be used to fund the entire purchase of small items or can

      be applied to the purchase of a more valuable item, at the consumer’s option.”);

      Chakejian v. Equifax Info. Servs. LLC, 275 F.R.D. 201, 215 n.17 (E.D. Pa. 2011)


                                              35
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 36 of 47 PageID 15985




      (“I do not find this case to present a coupon settlement, as class members do not

      have to purchase a product in order to obtain a benefit.”); In re Bisphenol-A

      (BPA) Polycarbonate Plastic Prods. Liab. Litig., MDL No. 1967, 2011 WL

      1790603, at *2–3 (W.D. Mo. May 10, 2011) (stating that Philips product

      vouchers were not coupons when they did not “necessarily require the class

      members’ [sic] expend money of their own in order to realize the benefits of the

      settlement.”).

            District courts within the Eleventh Circuit have largely adopted the

      Ninth Circuit’s rationale. See David v. Am. Suzuki Motor Corp., No. 08-CV-

      22278, 2010 WL 1628362 (S.D. Fla. Apr. 15, 2010) (not a coupon settlement

      when “[r]edemption of this award does not require any purchase on the part of

      class members”); Hillis v. Equifax Consumer Servs., Inc., No. 104-CV-3400-

      TCB, 2007 WL 1953464, at *11 (N.D. Ga. June 12, 2007) (not a coupon

      settlement when class members were “not required to spend any money in order

      to avail themselves of the in-kind relief” and when settlement had significant

      value to the class because injunctive relief directly addressed issues raised); see

      also Mahoney v. TT of Pine Ridge, Inc., No. 17-80029-CIV-MIDDLEBROOKS,

      2017 WL 9472860, at *6 (S.D. Fla. Nov. 20, 2017). Diverging slightly from the

      Ninth Circuit’s view, the Seventh Circuit has “rejected a narrow definition of

      ‘coupon’ by rejecting, for purposes of § 1712, a proposed distinction between

      ‘vouchers’ (good for an entire product) and ‘coupons’ (good for price discounts).”


                                              36
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 37 of 47 PageID 15986




      In re Southwest Airlines Voucher Litig., 799 F.3d 701, 706 (7th Cir. 2015) (citing

      Redman v. RadioShack Corp., 768 F.3d 622, 636–37 (7th Cir. 2014)) (finding

      that replacement vouchers for free drinks on Southwest flights were coupons

      under CAFA).

            To be sure, this settlement presents a close call, but the Court is

      persuaded by several factors. First, consumers need not spend any of their own

      money to take advantage of the vouchers. Vouchers are not “valueless.” They

      enable class members to purchase a variety of entire Costa items, even if

      vouchers are not enough money for sunglasses or Costa’s array of more

      expensive products.    15   Under different circumstances, that might be

      problematic, but here, the claims centered on allegedly illegal nominal fees and

      upcharges associated with buying and repairing Costa’s sunglasses—not on any

      real issue with the sunglasses themselves. Thus, the value of the claims is

      substantially less than the price of sunglasses. On these facts, the vouchers are

      within the range of appropriate value to the class. Class members will not pay

      sales tax or shipping and handling, further showing that no expenditure is

      necessary to take advantage of the vouchers. Moreover, vouchers are freely

      stackable, transferrable, and do not expire for two years. The claims

      administrator reports that many consumers will receive multiple vouchers;


            15The vouchers, which are stackable, can also be used toward the
      purchase of more expensive items.


                                             37
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 38 of 47 PageID 15987




      thus, the more a consumer was potentially wronged by Costa’s upcharges and

      fees, the more value he or she secures from the settlement. While no expiration

      date might be preferable, two years is sufficient—and is perhaps short enough

      to incentivize class members to use vouchers promptly while being long enough

      that Costa does not get an end-run around paying out the settlement.

            This settlement does not look like clear examples of coupon settlements.

      It is not In re Southwest Airlines Voucher Litigation, where class members had

      to purchase a flight to take advantage of free drink vouchers they were provided

      through the settlement. 799 F.3d at 706. It is not In re Easysaver Rewards

      Litigation, where class members were to receive a $20 voucher for a flowers,

      chocolates, and fruit basket company with monthly memberships, but where

      the vouchers were not enough for any one item, were limited to a handful of

      items, expired in one year, were not stackable, and could not be used during

      peak seasons. 906 F.3d 747, 753–57 (9th Cir. 2018). Nor is it In re Lumber

      Liquidators, where consumers with defective flooring from defendant needed a

      new floor to take advantage of the settlement credit for flooring supplies. 952

      F.3d at 488. Of course, the vouchers here are not as flexible as those in In re

      Online DVD-Rental Antitrust Litigation, which were to be used at Walmart, or

      as those in some other non-coupon settlements. 16 779 F.3d at 949. Still, given


            16Plaintiffs argue that “the cases cited by Objectors simply reiterate that
      a coupon offers a discount on the purchase price while a voucher does not

                                             38
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 39 of 47 PageID 15988




      the totality of the facts and circumstances, and after a thorough review of the

      law, this is not a coupon settlement.

            Even so, the Court reviews this settlement with heightened scrutiny and

      with awareness of CAFA’s requirements to ensure fairness to the class. See

      Fleury v. Richemont N. Am., Inc., No. C-05-4525 EMC, 2008 WL 3287154, at *3

      (N.D. Cal. Aug. 6, 2008) (“[E]ven if the instant case did not involve any coupons

      such that CAFA would not apply, courts have still found the above CAFA

      provision instructive when the benefit to the class is coupon-like.”). The

      attorneys’ fees provisions of CAFA “are intended to put an end to the inequities

      that arise when class counsel receive attorneys’ fees that are grossly

      disproportionate to the actual value of the coupon relief obtained for the class.”

      In re HP Inkjet Printer Litig., 716 F.3d at 1179 (citing S. Rep. 109-14, at 29–32)

      (quotation marks omitted). 17



      require a class member to spend their own money.” (Doc. 134 at 17) (citing and
      distinguishing cases to which Objectors cite). On balance, the Court agrees.
            17  Federal courts of appeal have provided different interpretations of the
      attorneys’ fees provisions of CAFA. Compare In re HP Inkjet Printer Litig., 716
      F.3d at 1181–83 (ruling that district courts must calculate attorneys’ fees in
      coupon awards as a percentage of the redeemed value and must use the lodestar
      method to calculate fees for injunctive relief), with In re Southwest Airlines
      Voucher Litig., 799 F.3d at 710 (ruling that subsection (c) “allows a combination
      of percentage-of-coupons-used and lodestar, but it does not require that any
      portion of the fee be based on the percentage of coupons used.”) (emphasis in
      original), and Galloway, 833 F.3d at 975 (agreeing with the Seventh Circuit’s
      interpretation in Southwest and discussing how that interpretation leaves
      district courts with appropriate discretion).


                                              39
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 40 of 47 PageID 15989




            The court’s analysis in Parsons v. Brighthouse Networks, LLC, No. 2:09-

      CV-267-AKK, 2015 WL 13629647 (N.D. Ala. Feb. 5, 2015) is instructive. In

      Parsons, the court reasoned that “even if [the settlement] were a coupon

      settlement, Class Counsel would be entitled to seek a fee award based on the

      lodestar with multiplier method, pursuant to CAFA 28 U.S.C. § 1712(b)(1) and

      (2) and (c)(2)[,]” and that the same attorneys’ fee awarded under the percentage

      method would be justified and awarded under CAFA. Id. at *15. Thus, the court

      concluded that “either a percentage-of-recovery analysis or a lodestar/multiplier

      analysis provides an independent basis supporting the requested fee as

      reasonable.” Id. at *13.

            As in Parsons, the Court here awards attorneys’ fees according to a

      percentage of the recovery under Camden I, and also holds that even if CAFA

      applied, the Court may award fees based on a lodestar and a multiplier. Class

      Counsel requests $12 million in attorneys’ fees and costs. (Doc. 98-1 at 28–29).

      The Court first determines whether that award is appropriate under a Camden

      I percentage-of-recovery analysis. 18


            18 The parties claim that the settlement is worth $60 million and creates
      a $40 million common fund from which class members receive vouchers. (See
      Docs. 109, 109-1). The parties pre-determined an attorneys’ fees award of $12
      million and built that amount into the $40 million fund. (Doc. 109-1 at 22).
      Because shipping and handling costs $9.95 on Costa’s website, Costa estimates
      that its agreement to pay shipping and handling confers an additional $20
      million benefit to the class. Id. at 22–23. The Court finds that valuation to be
      overblown for purposes of determining an appropriate attorneys’ fees award.

                                              40
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 41 of 47 PageID 15990




            District courts must “articulate specific reasons for selecting the

      percentage upon which the attorneys’ fee award is based.” Camden I, 946 F.2d

      at 775. The Johnson factors to consider include: “(1) [t]he time and labor

      required;” “(2) [t]he novelty and difficulty of the questions;” “(3) [t]he skill

      requisite to perform the legal service properly;” “(4) [t]he preclusion of other

      employment by the attorney due to acceptance of the case;” “(5) [t]he customary

      fee;” “(6) [w]hether the fee is fixed or contingent;” “(7) [t]ime limitations imposed

      by the client or the circumstances;” “(8) [t]he amount involved and the results

      obtained;” “(9) [t]he experience, reputation, and ability of the attorneys;” “(10)

      [t]he ‘undesirability’ of the case;” “(11) [t]he nature and length of the

      professional relationship with the client;” and “(12) [a]wards in similar cases.”

      Johnson, 488 F.2d at 717–19.

            The Court has considered each of these factors and is especially struck by

      the time required of Class Counsel—well over 6,000 hours—and the complexity

      of managing three cases that involved novel legal issues. These claims involved

      a unique issue under FDUTPA, potential ambiguity in the MMWA, and

      extensive fact and expert discovery, including numerous depositions requiring

      intensive preparation. Class Counsel is experienced and reputable and took on



      Instead, the Court values the settlement as a common fund considering the
      amount paid to the class in vouchers and the value of injunctive relief, then
      determines an appropriate fee award from that valuation.


                                               41
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 42 of 47 PageID 15991




      significant contingency risk knowing that Costa could afford and would retain

      its own experienced, reputable counsel, which expended 15,000 hours in

      defending the cases. The settlement provides over fifty percent of a very large

      class with automatic relief, in addition to opt-in relief for other class members

      and a benefit to future Costa consumers and the public more broadly through

      injunctive relief. The Court also looks to decisions regarding attorneys’ fees in

      similar common fund settlements. See, e.g., Waters v. Int’l Precious Metals

      Corp., 190 F.3d 1291, 1295–96 (11th Cir. 1999) (affirming $13.3 million in

      attorneys’ fees and $2,400,204 in expenses from $40 million fund); Finerman v.

      Marriott Ownership Resorts, Inc., No. 3:14-cv-1154-TJC-MCR (M.D. Fla. Aug.

      15, 2018) (Doc. 222) (attorneys’ fees award of twenty-six and a half percent).

            Considering the settlement a common fund, the Court must determine its

      value for the purposes of determining an attorneys’ fees award. We know that

      $7.5 million in vouchers will be distributed to the Florida Purchase Class

      because that class had to opt in. The estimated minimum product voucher

      values are $8.99 for the Warranty Class, $22.99 for the Florida Repair Class,

      and $22.99 for the Nationwide Repair Class. (Doc. 135 at 10). The Warranty

      Class, Florida Repair Class, and Nationwide Repair Class comprise about fifty

      percent of class members and will receive their vouchers automatically. Costa

      is paying out $19.7 million in vouchers for those three classes. Thus, the total




                                             42
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 43 of 47 PageID 15992




      face value of the vouchers to be distributed is $27.2 million. 19 The value of

      injunctive relief is also part of the common fund, for which the Court adds $5

      million. See supra at 21–23; Saccoccio, 297 F.R.D. at 695 (“The attorneys’ fees

      in a class action can be determined based upon the total fund, not just the actual

      payout to the class.”). Thus, the value of the common fund is approximately $32

      million. 20 Applying the Camden I midpoint benchmark of twenty-five percent

      to $32 million in value yields an $8 million fee. 21

            Turning to the lodestar method, as of February 2021, Class Counsel had

      incurred $2,615,374 in attorneys’ fees and $641,154.87 in expenses, totaling

      $3,256,528.87. 22 (Doc. 109 at 13 n.7). An $8 million attorneys’ fees award means



            19“In non-coupon settlements such as this one, the Eleventh Circuit has
      made clear that the value of the economic relief to the class is calculated based
      upon the amount made available to the class, not the total amount actually
      claimed by class members.” Parsons, 2015 WL 13629647, at *14 (discussing
      Camden I, 946 F.2d 768).
            20 The Court does not accept the additional $20 million valuation for
      shipping and handling. Without additional evidence, the Court does not attempt
      to value the shipping and handling component.
            21Alternatively, if the common fund itself includes attorneys’ fees and is
      valued at $40 million, $8 million is twenty percent of $40 million, which is still
      within the benchmark range under Camden I.
            22 Class Counsel had devoted over 6,000 hours and had a lodestar of
      approximately $2,615,374 by February 9, 2021, upon filing the motion for
      attorneys’ fees (Doc. 109). That averages to $433 per hour per timekeeper. At
      that same hourly rate, for purposes of argument, Costa would owe its own
      counsel $6,495,000 for 15,000 hours spent defending these cases.
           Class Counsel also provided a Second Supplemental Declaration of Peter
      Hargitai (Doc. 131) with timesheets (Doc. 131-1) breaking down Class Counsel’s

                                              43
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 44 of 47 PageID 15993




      the Court would apply a multiplier of approximately 2.8, which is appropriate,

      plus expenses and costs included in the $8 million total. 23 This method would

      not only satisfy CAFA but also serves as a check on the Camden I percentage

      approach. See Waters, 190 F.3d at 1302 (“[W]hile we have decided in this circuit

      that a lodestar calculation is not proper in common fund cases, we may refer to

      that figure for comparison.”); Parsons, 2015 WL 13629647, at *15 (collecting

      cases to conclude that “[i]n complex cases such as this one, courts routinely

      approve multipliers of three or more.”); see also Beckman v. KeyBank, N.A., 293

      F.R.D. 467, 481 (S.D.N.Y. 2013) (“Courts regularly award lodestar multipliers

      of up to eight times the lodestar, and in some cases, even higher multipliers.”);

      Craft v. City of San Bernardino, 624 F. Supp. 2d 1113, 1125 (C.D. Cal. 2008)

      (allowing a multiplier of 5.2 when “there is ample authority for such awards

      resulting in multipliers in this range or higher”).



      hourly rates and time expended by individual timekeepers. By the time that
      supplemental information was filed on March 19, 2021, Class Counsel reports
      having spent 6,537.1 hours on the Haney, Reed, and Smith cases, amounting to
      $2,727,019.00 in fees, as well as $705,315.70 in costs. (Doc. 131-1 at 5). At this
      point, several months later, Class Counsel and Costa’s Counsel have surely
      worked additional hours on the case. The Court relies most heavily on the
      lodestar reported in the February 2021 motion for attorneys’ fees, as that is the
      motion to which Objectors were given opportunity to respond, but also considers
      those increases in deciding to apply a multiplier to the lodestar.
             In reality, the multiplier is probably lower because Class Counsel has
            23

      expended more time and incurred additional costs and expenses since the
      February 2021 fees and costs estimations on which the multiplier of 2.8 is
      based.


                                             44
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 45 of 47 PageID 15994




            One major issue remains: There is a $4 million difference between the

      attorneys’ fees request of $12 million and the Court’s decision to award $8

      million. Under the settlement agreement, if that $4 million goes to attorneys’

      fees, Costa actually pays the $4 million in full to Class Counsel. Having now

      reduced attorneys’ fees by $4 million, those funds do not revert to Costa;

      instead, under the settlement agreement, they inure to the benefit of the class

      assumedly through increased voucher amounts. But that means Costa will only

      pay a portion of the $4 million because not all class members will redeem their

      vouchers. The Court intends to reduce attorneys’ fees for Class Counsel but

      increase the value of the settlement to the class by $4 million. The Court defers

      ruling on how the $4 million will be handled and asks that Class Counsel confer

      with Costa’s counsel and file additional briefing on this discrete issue.

                  D. Service Awards

            Class Counsel originally sought service awards of $10,000 for each of the

      three named Plaintiffs. (Doc. 91 at 15). After that request, the Eleventh Circuit

      decided Johnson and prohibited service awards for class action representatives.

      974 F.3d 1244. Class Counsel has revised its request and asks for service

      awards only if Johnson is vacated. (Doc. 135 n.10). Johnson has not been

      vacated at this time, so the Court cannot approve service awards.

            The Eleventh Circuit, however, has yet to issue a mandate in Johnson,

      and a petition for en banc rehearing remains pending. Thus, the Court will


                                             45
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 46 of 47 PageID 15995




      retain jurisdiction to allow Class Counsel to renew the request for a service

      award in the event that Johnson is reversed. See Metzler v. Medical Mgmt. Int’l,

      Inc., No. 8:19-cv-2289-VMC-CPT, 2020 WL 5994537, at *3 (M.D. Fla. Oct. 9,

      2020) (retaining jurisdiction for the “limited purpose of revisiting the denial of

      service awards” if Johnson is reversed).

            III.   CONCLUSION

            Accordingly, it is hereby

            ORDERED:

            1.     Class Counsel’s Unopposed Motion for Attorneys’ Fees and

      Expenses     and    Conditional   Request   for   Incentive   Awards   to   Class

      Representatives (Doc. 109) is GRANTED in part, DEFERRED in part, and

      DENIED in part, as stated herein. The parties shall file additional briefing as

      instructed no later than October 20, 2021. If they so choose, Objectors may

      respond to the additional briefing no later than November 10, 2021.

            2.     Plaintiffs’ Motion for Final Approval of Class Action Settlement

      (Doc. 135) is GRANTED in part, DEFERRED in part, and DENIED in part,

      as stated herein.

            3.     Objector Mitchell George Miorelli’s Motion to Strike or Exclude

      Declaration of Thomas Scott (Doc. 118) is DENIED.




                                             46
Case 3:18-cv-01011-TJC-JRK Document 151 Filed 09/21/21 Page 47 of 47 PageID 15996




            4.    The objections of John W. Davis, Austin Valls, and Mitchell George

      Miorelli (Docs. 112, 113, 114, 115, 125, 117) have been considered as stated

      herein.

            5.    This is not the Court’s final order; the final order will be entered

      after the Court receives the additional briefing.

            DONE AND ORDERED in Jacksonville, Florida the 21st day of

      September, 2021.




      tnm
      Copies:

      Counsel of record




                                             47
